DETAILED ACTION
This action is in reply to papers filed 3/5/2021.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200208088A1, Published 7/2/2020.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8, 10-15) in the reply filed 3/5/2021 is acknowledged. However, upon reconsideration, the restriction requirement between Group I and Group II (claim 16), Group III (claim 17) and Group IV (claims 18 and 20) is withdrawn. Examiner notes that claim 20 is now included in Group IV given Applicant’s amendment to the claim which now requires claim 20 to be dependent on claim 18. 
Claims 19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/5/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Claims 1-8 and 10-21 are pending with claim 1-8, 10-18 and 20 examined herein.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, inter alia, “….wherein at least one well has a diameter of between…” At issue here is that there are two diameters of the well. As noted in independent claim 1 (a), the well comprises a lower section with a given diameter and an upper section with an extended diameter. It is unclear which diameter claim 11 refers to.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Prior Art Rejection 1 
Claim(s) 1, 3-8, 10-11, 13, 16-17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kim et al. (J Lab Autom. 2015 Jun;20(3):274-82., Reference ‘D’ in IDS filed 1/8/2020).
Kim et al. is drawn to a microfluidic platform that is compatible with a conventional 96-well format and enables facile and parallelized culturing and testing of spherical (as in claim 20) microtissues in a standard incubator (Abstract). A layout of the microfluidic device of Kim is copied below (Fig. 1 on pg. 275).


    PNG
    media_image1.png
    308
    737
    media_image1.png
    Greyscale


As shown above, the microfluidic platform comprises 11 separate channels (i.e. a strip), wherein each channel has 6 tissue compartments (as in claim 16) (Fig. 1B) which are then positioned onto an enclosure (i.e. a frame) matching the shape of a conventional 96 well plate (as in claim 17, in-part) ((Fig. 1A; Pg. 275, Col. 2, para. 1). Note the spacing between the wells in Fig. 1A is 9 mm (as in claim 13). Note also the disclosure of a ‘medium reservoir’ that is fluidically connected to at least one well via a conduit (as in claim 10) (Fig. 1A; Pg. 275, Col. 2, para. 1).  Further, Kim discloses the width of the tissue compartments to be 1 mm (as in claim 11) (Pg. 276, Col. 1, para. 1).

    PNG
    media_image2.png
    413
    739
    media_image2.png
    Greyscale


As shown in Fig. 3 above, the tissue compartments comprise an upper surface and a lower surface (as in claim 1(i) and claim 17(i)), at least two wells, wherein the bottom structure of the well has a circular cross-section (as in claim 7) and is arranged concentrically to the well (as in claim 8) (Fig. 1A and 3B), and is suitable for accommodating one or more microtissues in a liquid volume (as in claim 1(ii) and claim 17(ii)), each well having a lower section with a given diameter (as in claim 1(iia) and claim 17(iia)), coaxially oriented thereto an upper section, essentially funnel-shaped (as in claim 6) (Fig. 3D), with an extended diameter (as in claim 1(iib) and claim 17(iib), at least one space arranged above a well (as in claim 1(iv) and claim 17(iv)) (represented by the solid black arrow) and wherein at least one well has, in its upper section, a relief structure that prevents spreading or overflow of a liquid volume comprised in said well into space (represented by the dotted black arrow). Further, the microfluidic device comprises at least one conduit, provided in the compartment structure (as in claim 4) consisting claim 5) ((see Fig. IE), fluidically connecting at least two wells to one another (as in claim 1(iii) and claim 17(iii)) (Fig. 1B).  Moreover, and with further respect to claim 1 and claim 17), the microfluidic device comprises a lip structure (Kim identifies this as a ‘barrier’) (Fig. 1E), extending downward from the lower surface (3) of the compartment structure, which lip structure protrudes into the conduit and in such way deflecting liquid flowing through the conduit to enter the well from a direction that deviates from the direction determined by the longitudinal axis of the conduit (Pg. 277, Col. 2, para. 1). As shown in Fig. 1B, Kim discloses that for parallelized experiments, it is possible to simultaneously culture six identical or different MTs under 11 identical or different conditions (as in claim 18) (paragraph bridging Pg. 275 and Pg. 276; paragraph bridging Pg. 277 and Pg. 278).

    PNG
    media_image3.png
    731
    370
    media_image3.png
    Greyscale


As shown in Fig. 2, copied above, Kim discloses a base structure (PDMS substrate) having an upper surface and a lower surface, which base structure is releasably attached to the lower surface of the compartment structure (as in claim 3) (see step f of Fig. 2; Pg. 276 ‘Platform Fabrication’).  
Accordingly, Kim et al. anticipates the claimed invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 2
Claim(s) 1, 3-8, 10, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Puntambekar et al. .
Puntambekar et al. is drawn to a microfluidic device integrated with sample loading wells wherein the entire flow process is capillary driven (Abstract). Fig. 20 of Puntambekar is copied below.
                                  
    PNG
    media_image4.png
    546
    771
    media_image4.png
    Greyscale

As noted in the description of Fig. 20, the microfluidic channels and wells are fabricated on multiple separate substrates (i.e. a strip) (as in claim 16) which are then positioned onto an enclosure (i.e. a frame) matching the shape of a conventional 96 well plate (as in claim 17, in-part) (Pg. 5, para. 57). Root teaches in a standard 96 well plate, the spacing between the rows of wells is 0.355 inches, which is 9 mm (as in claim 13) (see Root, Col. 2, lines 44-48).
Using an enlarged view of the device (see Fig. 23, copied below), Puntambekar teaches the microtissue comprises: an upper surface and a lower surface (as in claim 1(i) and claim 17(i)), at least two wells, wherein the bottom structure of the well has a circular cross-section (as in claim 7) and is arranged concentrically to the well (as in claim 8), and is suitable for accommodating one or more microtissues in a liquid volume (as in claim 1(ii) and claim 17(ii)), claim 1(iia) and claim 17(iiia)), coaxially oriented thereto an upper section, essentially funnel-shaped (as in claim 6), with an extended diameter (as in claim 1(iib) and claim 17(iib), at least one space arranged above a well (as in claim 1(iv) and claim 17(iv)) and wherein at least one well has, in its upper section, a relief structure that prevents spreading or overflow of a liquid volume comprised in said well into space(Pg. 13, para. 121).


    PNG
    media_image5.png
    624
    858
    media_image5.png
    Greyscale

Additionally, Puntambekar teaches at least one conduit, provided in the compartment structure (as in claim 4) consisting essentially of a longitudinal furrow defined by two lateral walls (as in claim 5) ((see Fig. 23), fluidically connecting at least two wells to one another (as in claim 1(iii) and claim 17(iii)). Note that in Fig. 21b, copied below, Puntambekar teaches a loading well with a channel bypass (i.e. fluidically connected wells).


    PNG
    media_image6.png
    496
    782
    media_image6.png
    Greyscale


Moreover, with respect to the ‘lip structure’, as further in claim 1 and claim 17, Puntambekar teaches a protruding structure that extends downward from the lower surface of the compartment structure. See Fig. 14C, copied below.


    PNG
    media_image7.png
    261
    834
    media_image7.png
    Greyscale


Examiner notes that although Fig. 14C shows an embodiment in which the protrusion structure is located at an enclosed end of the microchannel (also see Fig. 14A and 14B). Examiner notes Puntambekar teaches the abrupt transition from the through hole at the bottom of the well and the microchannel leads to an abrupt change in surface tension pressure of the liquid column and stops flow at that interface. Puntambekar teaches the inclusion of a protrusion structure in which the flat surface of the protrusion structure (away from substrate) approximately aligns with the surface of the sealing tape (away from substrate) can minimize the transition effect (Pg. 10, para. 108). Thus, given this advantage, the inclusion of protrusion structures at the interface between the through-holes of the wells and fluidically connected microchannels would have been prima facie obvious. 
Regarding claim 3, Puntambekar teaches (Fig. 3B, copied below) a base structure (holder) having an upper surface and a lower surface, which base structure is releasably attached to the lower surface of the compartment structure.






    PNG
    media_image8.png
    651
    927
    media_image8.png
    Greyscale



Regarding claim 10, Puntambekar teaches a configuration wherein the microchannel itself is used as capillary pump and waste reservoir is illustrated in FIG. 17. As shown in FIG. 17, the architecture is modified such that fewer wells are “functional” on the 96-well layout. Each well is connected via through-hole to a microchannel. The microchannel in this embodiment is divided in two zones; the “functional” channel and the “waste” channel. The waste channel is designed such that it can accommodate all the liquid that is added during a multi-step assay 
Accordingly, Puntambekar anticipates, or in the alternative, makes the claimed invention obvious. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 3
Claims 11-12, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puntambekar et al. (PgPub US20120328488A1, Published 12/27/2012) and Root et al. (U.S. Patent, Published 7/22/1997) as applied to 1, 3-8, 10, 13 and 16-17 above, and further in view of Benn et al. (PgPub US20050277125A1, Published 12/15/2005), Lyman et al. (PgPub US20030044971A1, Published 3/6/2003) and Tanner et al. (WO2016069917A1, Published 5/6/2016).

The teachings of Puntambekar et al. is relied upon as detailed above. However, Puntambekar fails to teach at least one well has a diameter of between <3 mm and >0.3 mm (as in claim 11), at least one conduit has a height of between <1 mm and >0.03 mm (as in claim fails to teach two or more different microtissues arranged in the wells of the compartment device (as in claim 18).
Before the effective filing date of the claimed invention, Benn et al. taught methods and devices for performing high throughput biological assays (Pg. 1, para. 3). In one configuration, Benn teaches a 96-well microfluidic device, wherein the wells in a row are fluidically connected (see Fig. 6, copied below and Pg. 13, para. 138-139). 


    PNG
    media_image9.png
    421
    416
    media_image9.png
    Greyscale

 


Regarding claim 11, Benn teaches the orifice in each well may be about 0.5 mm in diameter and is centered in the bottom of the well (Pg. 14, para. 151). Additionally, Benn teaches channel heights range from about 1 micron to about 500 (.5 mm) microns (as in claim 12) (Pg.11, para. 122). Further, Benn teaches the assembly may be provided with a seal to seal reactants in the wells before use or in between uses. Benn teaches the seal may be placed over the top surface of the multi-well plate (as in claim 14), or over the top surfaces of individual wells or sections of wells to help retain the samples or reagents within each well until the seal is removed.  Further, Benn teaches these seals can be useful to prevent fluid leakage or evaporation from a multi-well plate. The seal can include reusable components such as a plastic or rubber seals that mate with the top surface of the multi-well plate, or disposable components such as foil that adhere to the top surface of the multi-well plate or other devices (Pg. 14, para. 154). Benn adds that an aspect of the exemplified device is that many different tissues (as in claim 18) from the same cancer patient or from many different patients can be tested simultaneously to increase detection sensitivity or lower cost (Pg. 21, para. 224 and Pg. 21, para. 231).
However, Benn et al. fails to teach the seal is made of film (as in claim 15).
Before the effective filing date of the claimed invention, Lyman et al. taught a splash-guard made from a semi-rigid film (as in claim 15) that can be die cut into almost any desired geometry (e.g., circular, square, rectangular, parallelogram, triangular, trapezoidal, and polygonal forms). The splash-guard comprises a frame of film that defines a central aperture around the edge of the open-end of the basin. This frame of film is attached, for instance, by heat welding to the top edge of the sidewall to form a hermetic seal between the splashguard 
And although Benn et al. teaches obtaining multiple microtissues from a cancer patient, Benn fails to teach the microtissue is a spheroid (as in claim 20).
Before the effective filing date of the claimed invention, Tanner et al. taught devices comprising: a well insert having a first open end, a second end having an opening, wherein said first open end and said second end define a cavity therebetween and wherein a spheroid (as in claim 20), comprising cancer cells, when present in said well, is trapped in said well (Abstract; Pg. 8, para. 37).
When taken with the teachings of Puntambekar et al., wherein Puntambekar is drawn to microfluidic devices comprising multi-well devices for cell culture purposes, one of ordinary skill in the art would have found it prima facie obvious to attach a seal on top of the well, as taught by Benn et al., in order to prevent fluid leakage or evaporation from the multi-well device. In this regard, the skilled artisan would have found it prima facie obvious to use the sealing film of Lyman which Lyman teaches also maintains sterility for the well-plate. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.




                     Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632